      1:20-cv-02601-TMC         Date Filed 03/08/21       Entry Number 47        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Eric Samuel,                      )
                                  )
                  Petitioner,     )                   Civil Action No. 1:20-cv-2601-TMC
                                  )
vs.                               )                                 ORDER
                                  )
Charles Williams,                 )
                                  )
                  Respondent.     )
                                  )
 _________________________________)

       Petitioner Eric Samuel (“Petitioner”), a state prisoner proceeding pro se and in forma

pauperis, filed this Petition for Writ of Habeas Corpus on July 13, 2020. (ECF Nos. 1; 2; 5). In

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter

was referred to a magistrate judge for pretrial handling. On October 15, 2020, Respondent filed a

Motion for Summary Judgment. (ECF Nos. 24; 25). Petitioner filed a response in opposition to

the motion, (ECF No. 33), and Respondent replied, (ECF No. 35).

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending the court grant Respondent’s motion for summary judgment and dismiss

Petitioner’s petition with prejudice. (ECF No. 37). On February 4, 2021, Petitioner filed a motion

seeking a thirty-day extension of time in which to file his objections to the Report, citing the need

“to get access to the prison law library to do legal research” as the grounds for his motion. (ECF

No. 40). The courted granted Petitioner’s motion in part, granting him an additional fourteen days

to file any objections. (ECF No. 41). On the date his objections were due, Petitioner filed a second

motion seeking thirty additional days to file objections, again citing his need to access the prison

law library. (ECF No. 43). On February 22, 2021, the court entered a text ordering finding



                                                 1
      1:20-cv-02601-TMC         Date Filed 03/08/21       Entry Number 47        Page 2 of 3




Petitioner failed to set forth good cause to warrant further extension of the deadline and denying

Petitioner’s motion. (ECF No. 44). The court directed Petitioner to submit any objections to the

Report within seven days. Id. Despite the multiple extensions granted by the court, Petitioner has

filed no objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985)

(quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). In the absence of objections, this court

is not required to provide an explanation for adopting the Report. Greenspan v. Brothers Prop.

Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200

(4th Cir. 1983)). Rather, “in the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 Advisory Committee’s

note). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal the district court’s judgment based upon that recommendation. See

Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017).

       Therefore, having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court adopts the Report in its entirety (ECF No. 37), and

incorporates it herein. Accordingly, Respondent’s Motion for Summary Judgment (ECF No. 25)

is GRANTED and Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED

with prejudice.

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating




                                                 2
      1:20-cv-02601-TMC          Date Filed 03/08/21      Entry Number 47         Page 3 of 3




that reasonable jurists would find both that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge
Anderson, South Carolina
March 8, 2021




                                                  3
